Walker, J.,
on rehearing.—This case stands on a rehearing. We might have contented ourselves and complied with the law by affirming the judgment of the District Court, without an opinion, though the attorney for the motion for rehearing thinks he has a right to insist on a decision of all the'questions raised by his bills of exception. We say in our opinion, “We think there is no error in the charge of the court,” and after stating the facts presented by the record we affirm the judgment of the District Court.
We now, aftér a re-examination of our former opinion, affirm if.
Affirmed'.